Citation Nr: 1550052	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-48 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether a previously denied claim for service connection for residuals of a fractured right wrist should be reconsidered; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to February 1980, and from March 1980 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for residuals of a fractured right wrist on the basis that new and material evidence had not been received.  The Veteran timely appealed.

The Board notes that, upon further review of the record, the Veteran had requested a hearing before the Board in 2010.  In light of the fact that the Board is fully granting the benefits sought on appeal, further delay of the Veteran's appeal at this time to afford him an opportunity for a hearing would serve no useful purpose.
	

FINDINGS OF FACT

1.  In December 2005, the RO denied the Veteran's claim for service connection for residuals of a fractured right wrist.  The Veteran did not appeal within one year of being notified.

2.  New evidence associated with the claims file since the December 2005 denial of the claim for service connection for residuals of a fractured right wrist includes relevant official service department records not previously considered.

3.  The evidence supports a link between diagnosed status-post fracture of wrist and the right wrist injury the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed December 2005 decision includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for residuals of a fractured right wrist are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Residuals of a fractured right wrist were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

In a July 2009 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the additional service treatment records and outpatient treatment records. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  As will be discussed in greater detail below, there is evidence of current disability, which the Board finds to be adequate to decide the appeal.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reconsider Claim for Service Connection 

In this case, the RO originally denied service connection for residuals of a fractured right wrist in December 2005 on the basis that, although there was evidence of treatment for a right wrist fracture in 1996 in active service, there was no evidence of associated symptomatology since onset to the present date.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, a June 2005 VA examination report, and statements from the Veteran.

Service treatment records reveal that the Veteran had fallen off of a roof and injured his right wrist in September 1996.  X-rays at the time revealed a scaphoid (navicular) fracture of the right wrist.  Treatment consisted of a splint and a cast.  Upon removal of the cast in October 1996, there was tenderness to palpation over the scaphoid area.  Follow-up records show that the scaphoid fracture was resolving.
 
During the June 2005 VA examination, the Veteran apparently reported that he fractured his left wrist; and that it healed, and he had no current complaints.  Objective findings indicate that the Veteran claimed to be ambidextrous.  No diagnostic tests, including X-rays, of either wrist were ordered.  The diagnosis was status-post fracture of left wrist, no current complaints.

Based on this evidence, the RO concluded that a current disability related to active service was not shown.  The Veteran was informed of the RO's denial in December 2005, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).

The present claim was initiated by the Veteran in June 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes additional service treatment records from the National Naval Medical Center, dated from June 2001 to June 2005; the report of a January 2010 VA (contract) examination; and statements from the Veteran.  

The additional service treatment records do note on a report of medical history, dated March 2005, that the Veteran had a history of a right wrist fracture.
  
The January 2010 VA (contract) examination report includes findings that both of the Veteran's hands are dominant because he can use both of them to write, eat, and comb hair.  Examination revealed no joint abnormality.

In August 2015, the Veteran stated that the additional service treatment records show a history of a right wrist fracture.  The Board notes that the additional service treatment records corroborate the Veteran's statements of a fractured right wrist in active service.  Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2015).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records.  

The Board finds that the additional service treatment records fall within the exception created by 38 C.F.R. § 3.156(c), as such records were in existence at the time of the original denial of service connection and are relevant to the issue of entitlement to service connection for residuals of a fractured right wrist.

Reconsideration allows the Veteran's claim to be considered as pending since the time of his original claim for service connection.  The effective date of any award is to be the date entitlement arose or the date of receipt of the previously denied claim.  See 38 C.F.R. § 3.156(c)(3).

Under these circumstances, reconsideration of the Veteran's claim for service connection for residuals of a fractured right wrist is warranted.

III.  Reconsidered Claim for Service Connection for 
Residuals of a Fractured Right Wrist 

As a preliminary matter, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

There is no competent evidence of arthritis in service or within the first post-service year.

The Veteran contends that he fractured his right wrist during active service.  He later was diagnosed with status-post fracture of left wrist, no current complaints.  

The Board notes, however, that service treatment records clearly show X-ray evidence of a scaphoid (navicular) fracture of the right wrist in September 1996.  Likewise, the additional service treatment records, dated in March 2005, note a history of a right wrist fracture.  

Here, the evidence of record suggests that the Veteran inadvertently told a VA examiner in June 2005 that he fractured the left wrist, rather than the right wrist; and that he had no current complaints.  No further X-rays were taken. The Board finds that the Veteran is competent to testify on factual matters of which he has first-hand knowledge and which are corroborated by other evidence in the claims file.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board further finds no reason to doubt the Veteran's credibility.

In essence, the diagnosis of status-post fracture of wrist by a VA examiner in June 2005 has been associated, implicitly rather than explicitly, with the injury of the Veteran's right wrist in September 1996.

While the January 2010 VA (contract) examination report includes findings as to the functioning of both of the Veteran's hands and reflects no joint abnormality, these findings apply to evaluation of the Veteran's status-post fracture of wrist, and not to whether it is related to active service.  Given the nature of the disability, the Veteran's lay statements, and post-service records showing a diagnosis of status-post fracture of wrist, the Board finds that the Veteran's current residuals of a fractured right wrist are the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for residuals of a fractured right wrist.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Relevant and official service department records have been submitted to reconsider the claim for residuals of a fractured right wrist.

Service connection for residuals of a fractured right wrist is granted.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


